DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A Request for Continued Examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission, the Amendment Filed With RCE (“Amendment”) of 12 April 2021, has been entered.

Status of the Claims
The currently pending claims in the present application are claims 1, 2, 5-14, 16-18, 21-24, and 26 of the Amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 26 depends from independent claim 1. Claim 26, however, recites limitations already recited by claim 1. As such, claim 26 fails to further limit the subject matter of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 5-7, 12, 13, 16, 17, 21, 22, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over EP Pat. App. No. 3 070 550 A1 to Strohmenger et al. in view of Whitman, Lawrence E., et al. "Virtual reality: its usefulness for ergonomic analysis." Proceedings of the 2004 Winter Simulation Conference, 2004.. Vol. 2. IEEE, 2004. (“Whitman”), further in view of U.S. Pat. App. Pub. No. 2005/0261884 A1 to Sakamoto et al. (“Sakamoto”).
Regarding claim 1, Strohmenger teaches the following limitations:
“A workflow improvement system.” Strohmenger teaches, in para. [0204], “Based at least in part on the results of the simulation of the industrial automation system, via the modified model, the model management component can determine whether the simulated operation of the simulated industrial automation system, based on the modified model, indicates that the operation of the industrial automation system is deficient or sub-optimal, and/or can be improved, to facilitate determining whether operation of the industrial automation system can be improved.” The model management component that improves operation of the industrial automation system, in Strohmenger, reads on the claimed “workflow improvement system.”
“A model store configured to store a process model that is a computer-understandable and formalized model of a manufacturing process that comprises a series of ordered manufacturing process steps, the process model including a plurality of elements that are linked, directly or indirectly, to one another, each of the plurality of elements being one of a multiple different element types, the multiple different element types including an action type, an object type, and an actor type.” Strohmenger teaches, in para. [0053], “the model 204 of the industrial automation system 206 (e.g., which can be an updated model when the industrial automation system 206 has been modified) that can be stored in the data store 218.” Strohmenger teaches, in para. [0056], “To facilitate generating a 
“A virtual reality model store configured to store model data for three-dimensional models that each correspond to different physical objects used in the 
“A concept map configured to store a plurality of concept records that each include 1) a reference to a virtual concept of one of the different physical objects modeled within the virtual environment, and 2) a reference to a manufacturing process concept that is based on an element within the formalized version of the manufacturing process, wherein each one of the plurality of concept records is a mapping between counterpart concepts defined within the virtual reality model store and the model store.” Strohmenger teaches, in para. [0053], “To facilitate generating the virtualized industrial automation system 226, the virtualization component 224 can utilize the model 204 of the industrial automation system 206 (e.g., which can be an updated model when the industrial automation system 206 has been modified) that can be stored in the data store 218 or provided by the modeler component 202. Additionally or alternatively, the virtualization component 224 can monitor or track the operation of the industrial automation system 206, including monitoring and tracking the respective operations of respective industrial devices 210, industrial processes 212, industrial assets 214, and/or network-related devices of the network component 216 based at least in part on information (e.g., industrial-automation-system-related information) collected by the collection component 208 and/or stored in the data store 218. The virtualization component 224 can generate and manage the virtualized industrial automation system 226 that can correspond to the industrial automation system 206 based at least in part on the model 204 and/or data obtained from the industrial automation system 206.” The combined contents of 
“At least one processor and a memory including instructions that are executable by the at least one processor to control the workflow improvement system.” Strohmenger teaches, in para. [0221], “Computers and servers include one or more processors-electronic integrated circuits that perform logic operations employing electric signals-configured to execute instructions stored in media.”
“Execute a simulation of the manufacturing process within the virtual environment based on a combination of the model data stored in the virtual reality model store and physical actions performed by a user while the simulation is executing.” Strohmenger teaches, in para. [0054], “The virtualization component 224 can generate and manage the virtualized industrial automation system 226 that can correspond to the industrial automation system 206 based at least in part on the model 204 and/or data obtained from the industrial automation system 206.” Strohmenger teaches, in para. [0058], “the modeler component 202 and/or the 
“Select an element from the process model by processing the plurality of data records in combination with the concept map and determine how the physical actions performed by the user during the simulation map onto the selected element from the process model.” Strohmenger teaches, in para. [0067], “The modeler component 202 can update the model 204 in response to the user interactions with the virtualized industrial automation system 226 and in response to the data relating to the operational response of the industrial automation system 206 based at least in part on the user interactions with the virtualized industrial automation system 226. Additionally or alternatively, the virtualization component 224 can update the virtualized industrial automation system 226 in response to the model 204 being updated, and/or in response to the user interactions with the virtualized industrial automation system 226 and in response to the data relating to the operational response of the industrial automation system 206 based at least in part on the user interactions with the virtualized industrial automation system 226.” The identifying of elements of the model to update based on interactions by the user with elements of the virtualized industrial automation system, in Strohmenger, reads on the claimed “select an element from the process model by processing the plurality of data records in combination with the concept map.” The modifying of the elements of the model based on the interactions of the user with the virtualized industrial automation system, in Strohmenger, reads on the claimed “determine how the physical actions performed by the user during the simulation map onto the selected element from the process model.”
“Wherein further simulations are executed with the updated version of the process model of the manufacturing process.” Strohmenger teaches, in para. [0067], “The modeler component 202 can update the model 204 in response to the user interactions with the virtualized industrial automation system 226 and in response to the data relating to the operational response of the industrial automation system 206 based at least in part on the user interactions with the virtualized industrial automation system 226. Additionally or alternatively, the virtualization component 224 can update the virtualized industrial automation system 226 in response to the model 204 being updated, and/or in response to the user interactions with the virtualized industrial automation system 226 and in response to the data relating to the operational response of the industrial automation system 206 based at least in part on the user interactions with the virtualized industrial automation system 226.” Use of the updated model in Strohmenger reads on the claimed “further simulations are executed with the updated version of the process model of the manufacturing process.”
“A business process management computer system that includes at least one hardware processor that is configured to execute the updated version of the process model to automatically control at least some elements of the manufacturing process.” FIG 1 of Strohmenger shows elements that read on the claimed “business process management computer system that includes at least one hardware processor.” Strohmenger teaches, in para. [0054], “The virtualization component 224 can generate and manage the virtualized industrial automation system 226 that can correspond to the industrial automation system 206 based at least in part on the model 204 and/or data obtained from the industrial automation system 206.” Strohmenger teaches, in para. [0064], “The user can input information (e.g., user input, such as gestures (e.g., gestures on a 
Whitman teaches limitations below of claim 1 that do not appear to be explicitly taught in their entirety by Strohmenger:
“Based on physical measurements of body movements of the user during the simulation, generate a plurality of data records that each indicate 1) a movement path or position that is based on the physical measurements of body movements, 2) a virtual object that is being interacted with in correspondence with the body movements, and 3) a timestamp.” Strohmenger teaches, in para. [0063], “the virtualization component 224 can monitor the user's location (e.g., in relation to the industrial automation system 206), and interactions and behavior of the user in relation to the industrial automation system 206 or associated virtualized industrial automation system 226, to facilitate remote interaction with and/or control of (e.g., gesture-based interaction with and/or control of) the industrial devices 210, industrial processes 212, industrial assets 214, and/or network-related devices of the network component 216, etc., of the industrial automation system 206 via the communication device 228 of the user and the cloud platform.” Strohmenger teaches, in para. [0155], “the cloud gateway component 

Sakamoto teaches limitations below of claim 1 that do not appear to be explicitly taught in their entirety by the combination of Strohmenger and Whitman:
“Based on which element from the process model is selected, annotate the selected element of the process model with annotation data that is based on the physical measurements of the physical actions performed by the user during the simulation, wherein the annotation data includes: 1) at least one timestamp from the generated plurality of data records, and 2) at least one action that is based at least in part on the movement path or position indicated in at least one of the plurality of data records.” As explained above, Strohmenger teaches elements that read on the claimed “based on which element from the process model is selected,” updated “the selected element of the process model with” “data that is based on the” “physical actions performed by the user during the simulation, wherein the” “data includes: 1) at least one timestamp from the generated plurality of data records, and 2) at least one action that is based at least in part on the movement path or position indicated in at least one of the plurality of data records.” Strohmenger also teaches, in para. [0084], “A virtual note can be employed, for example, to tag a problem or abnormal operating condition associated with the portion of the industrial automation system 206.” Strohmenger also teaches, in para. [0086], “the modeler component 202 can 
“Detect, based on the annotated data that is associated with the selected element of the process model, anomalous behavior in the executed simulation of the manufacturing process.” See the passages of Strohmenger, Whitman, and Sakamoto from the immediately preceding bullet point. The identification of annotations to the model per the teachings of Sakamoto, when applied to the updating the model to reflect the virtually-noted abnormal operating conditions of Strohmenger, reads on the claimed “detect, based on the annotated data that is 
“Based on detection of anomalous behavior by using the annotation data that is annotated onto the selected element of the process model, modify the computer-understandable and formalized version of the manufacturing process to add a new element to the plurality of elements of the process model so that the new element is linked to at least one existing element of the plurality of elements of the process model.” Strohmenger teaches, in para. [0067], “The modeler component 202 can update the model 204 in response to the user interactions with the virtualized industrial automation system 226 and in response to the data relating to the operational response of the industrial automation system 206 based at least in part on the user interactions with the virtualized industrial automation system 226. Additionally or alternatively, the virtualization component 224 can update the virtualized industrial automation system 226 in response to the model 204 being updated, and/or in response to the user interactions with the virtualized industrial automation system 226 and in response to the data relating to the operational response of the industrial automation system 206 based at least in part on the user interactions with the virtualized industrial automation system 226.” Strohmenger teaches, in para. [0084], “A virtual note can be employed, for example, to tag a problem or abnormal operating condition associated with the portion of the industrial automation system 206, for use as a shift report (e.g., from a user on one work shift to another user on the next work shift to facilitate providing desired information to the other user on the next shift), to remind the user (or another user(s)) of something in connection with that portion of the industrial automation system 206, to notify another user(s) that some work task (e.g., maintenance, repair, or replacement task, etc.) is to be 
Sakamoto describes modeling that can be used in a wide variety of contexts, including applications to a system (e.g., a business process) (see abstract and para. [0004]), similar to the claimed invention and to the combination of Strohmenger and Whitman. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the process of virtually-noting abnormal operating conditions, and applying the virtual notes to the model to update the model, of the combination of Strohmenger 
Regarding claim 5, the combination of Strohmenger, Whitman, and Sakamoto teaches the following limitations:
“The system of claim 1, wherein the system is further controllable by the at least one processor to suggest process improvements for, and/or perform process improvements in, subsequent virtual executions and/or subsequent real-world performance of the manufacturing process.” Strohmenger teaches, in para. [0128], “the detector component 608 can track and detect operation of the industrial automation system, including tracking use of industrial assets (e.g., maintenance, wear and tear, repair, etc., of respective industrial assets) of the industrial automation system. This can facilitate determining when the respective industrial assets are to be replaced or repurchased in connection with an industrial automation system at an industrial facility.” The replacement of industrial assets in Strohmenger reads on the claimed “process improvements.”
Regarding claim 6, the combination of Strohmenger, Whitman, and Sakamoto teaches the following limitations:
“The system of claim 1, wherein each process step in the manufacturing process is classified as being one of a manual step and an automatic step, and wherein a virtual reality control system is configured to control, as part of the executed simulation, the execution so as to simulate process steps that are classified as being automatic steps and enable the user to perform process steps that are classified as being manual steps.” Strohmenger teaches, in para. [0055], “the virtualization component 224 can generate a virtualized industrial automation system 226 that can virtualize (e.g., comprise virtualized versions of) the industrial devices 210, industrial processes 212, industrial assets 214, and 
Regarding claim 7, the combination of Strohmenger, Whitman, and Sakamoto teaches the following limitations:
“The system of claim 6, wherein the virtual reality control system includes at least one physical sensor attachable to the user and configured to obtain biometric 
Regarding claim 12, the combination of Strohmenger, Whitman, and Sakamoto teaches the following limitations:
“The system of claim 1, wherein the system is further controllable by the at least one processor to build the concept map by extracting process concepts from the process model and virtual reality concepts from the virtual reality model store.” Strohmenger teaches, in para. [0067], “The modeler component 202 can update the model 204 in response to the user interactions with the virtualized industrial 
Regarding claim 13, the combination of Strohmenger, Whitman, and Sakamoto teaches the following limitations:
“The system of claim 12, wherein extracted virtual concepts include types and actions.” Strohmenger teaches, in para. [0055], “the virtualization component 224 can generate a virtualized industrial automation system 226 that can virtualize (e.g., comprise virtualized versions of) the industrial devices 210, industrial processes 212, industrial assets 214, and network-related devices of the network component 216, etc., including virtualizing the respective features and 
Regarding claim 16, while the claim is of different scope relative to claim 1, the claim recites limitations similar to the limitations recited by claim 1. Claim 16 is, therefore, also rejected under 35 USC 103, based on the combination of Strohmenger, Whitman, and Sakamoto, for at least the same reasons as claim 1.
Regarding claims 17, 21, and 22, while the claims are of different scope relative to claims 1, 6, and 7, the claims recite limitations similar to the limitations recited by claims 1, 6, and 7. Claims 17, 21, and 22 are, therefore, also rejected under 35 USC 103, based on the combination of Strohmenger, Whitman, and Sakamoto, for at least the same reasons as claims 1, 6, and 7.
Regarding claim 26, the claim recites limitations similar to those already recited in claim 1. Claim 26 is, therefore, rejected under 35 USC 103, based on the combination of Strohmenger, Whitman, and Sakamoto, for the same reasons as claim 1.
Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Strohmenger in view of Whitman, further in view of Sakamoto, and further in view of U.S. Pat. No. 6,963,827 B1 to Elyea et al. (“Elyea”).

“The system of claim 1, wherein a rule set includes one or more rules configured to distinguish between first and second levels of anomalous behaviors, the first level of anomalous behavior corresponding to an action performed in the virtual environment that cannot actually be performed, the second level of anomalous behavior corresponding to an action performed in the virtual environment that can actually be performed but is being performed in the virtual reality environment in a manner outside of that which is expected.” As explained above, the combination of Strohmenger, Whitman, and Sakamoto teaches the claimed “action performed in the virtual environment.” Elyea teaches, “ergonomics computer 14 ensures that a simulated human subject is not asked to perform impossible or at least, ill-advised tasks.” (See col. 8, ll. 47 55.) The manner in which impossible tasks are delineated from ill-advised tasks in Elyea reads on the claimed “one or more rules.” The impossible and the ill-advised tasks in Elyea teach the claimed “first and second levels.” In another interpretation, excessive bending and improper techniques in Elyea teach the claimed “first and second levels.”
Elyea describes simulation systems and related processes (see abstract), similar to the claimed invention and to the combination of Strohmenger, Whitman, and Sakamoto. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the handling of abnormal operating conditions in the combination of Strohmenger, Whitman, and Sakamoto, to include the differentiation between types of impropriety associated with tasks of Elyea, as doing so allows a designer to quickly and easily determine whether newly defined or pre-existing tasks conform to ergonomic guidelines 
Regarding claim 18, while the claim is of different scope relative to claim 2, the claim recites limitations similar to the limitations recited by claim 2. Claim 18 is, therefore, also rejected under 35 USC 103, based on the combination of Strohmenger, Whitman, Sakamoto, and Elyea for at least the same reasons as claim 2.
Claims 8-11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Strohmenger in view of Whitman, further in view of Sakamoto, and further in view of U.S. Pat. App. Pub. No. 10,222,860 B2 to Chen et al. (“Chen”).
Regarding claim 8, Chen teaches limitations below that do not appear to be explicitly taught in their entirety by the combination of Strohmenger, Whitman, and Sakamoto:
“The system of claim 7, wherein the system is further controllable by the at least one processor to derive a personal state of the user based on received output corresponding to data from the at least one physical sensor.” Chen teaches, “biometric sensors” “within wearable virtual reality hardware,” and “stress data may be collected using conductive bands or mounted pillow sensors attached to virtual reality hardware,” that read on the claimed “sensor” limitations. (See col. 4, ll. 3-5 and 14-20.) Chen teaches, “the computer system may be configured to execute operation 120 to determine a stress level of the user” that “may include the physical, emotional, and mental efforts, struggles, or tensions of a user.” (See col. 4, ll. 31-36.)
Chen describes a simulation system similar to the claimed invention and to the combination of Strohmenger, Whitman, and Sakamoto. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the monitoring hardware of the combination of Strohmenger, Whitman, and Sakamoto, to 
Regarding claim 9, the combination of Strohmenger, Whitman, Sakamoto, and Chen teaches the following limitations:
“The system of claim 8, wherein the personal state includes physical and psychological states observed about and/or inferred from the user.” Chen teaches, “the computer system may be configured to execute operation 120 to determine a stress level of the user” that “may include the physical, emotional, and mental efforts, struggles, or tensions of a user.” (See col. 4, ll. 31-36.) The rationales for combining the teachings of Chen with those of the other cited references, as set forth in the rejection of claim 8 above, also apply to this rejection of claim 9.
Regarding claim 10, the combination of Strohmenger, Whitman, Sakamoto, and Chen teaches the following limitations:
“The system of claim 8, wherein the rule set includes at least one rule programmed to take into account a personal state of a user.” Chen teaches, “the computer system may determine a threshold stress level for the user,” which reads on the claimed “rule.” (See col. 4, ll. 52-59.) The rationales for combining the teachings of Chen with those of the other cited references, as set forth in the rejection of claim 8 above, also apply to this rejection of claim 10.
Regarding claim 11, the combination of Strohmenger, Whitman, Sakamoto, and Chen teaches the following limitations:
“The system of claim 8, wherein the rule set includes at least one rule programmed to take into account a personal state of a human user and baseline data for that human user and/or a group of human users.” Chen teaches, “the computer system may determine a threshold stress level for the user,” which 
Regarding claim 23, while the claim is of different scope relative to claims 8 and 9, the claims recite limitations similar to the limitations recited by claims 8 and 9. Claim 23 is, therefore, also rejected under 35 USC 103, based on the combination of Strohmenger, Whitman, Sakamoto, and Chen, for at least the same reasons as claims 8 and 9.
Claims 14 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Strohmenger in view of Whitman, further in view of Sakamoto, and further in view of U.S. Pat. App. Pub. No. 2018/0046956 A1 to Marcu et al. (“Marcu”).
	Regarding claim 14, the combination of Strohmenger, Whitman, and Sakamoto teaches the following limitations:
“The system of claim 1, wherein detection of anomalous behavior is based on associated start and end timestamps, as well as associated (a) movements and/or (b) biometric data.” Strohmenger teaches, in para. [0155], “preprocessing on the gathered data prior to migrating the data to the cloud platform (e.g., time stamping, filtering, formatting, normalizing, summarizing, compressing, etc.).” The time stamping in Strohmenger reads on the claimed “wherein detection of anomalous behavior is based on associated” “timestamps.” Whitman teaches, in Section 3.2, “The equipment used while performing the tasks included: the lumber motion monitor (LMM), the head mounted display (HMD), and the motion capture system.” Use of the monitoring equipment of Whitman reads on the claimed “wherein detection of anomalous behavior is based on” “associated (a) movements and/or (b) biometric data.”
	Marcu teaches limitations below of claim 14 that do not appear to be explicitly taught in their entirety by the combination of Strohmenger, Whitman, and Sakamoto:
The claimed “timestamps” including “start and end timestamps.” Marcu teaches, “Data collected by monitoring agents may” “be represented as one or more streams of steps,” and that a “step belonging to a stream comprising steps performed as part of an interaction with an instance of a software system may be associated with one or more values,” such as “a time the step was performed [(]a timestamp),” which “may refer to” “the time the step began and/or the time the step ended.” (See paras. [0366] and [0371].) Marcu teaches, “a warning module” “determines whether the stream comprises a certain sequence of steps that corresponds to a prefix of an unsuccessful execution of a BP.” (See abstract.) The timestamps in Marcu read on the claimed “start and end timestamps.”
	Marcu describes a system for monitoring business processes (including manufacturing—see para. [0326]), similar to the claimed invention and to the combination of Strohmenger, Whitman, and Sakamoto. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the timestamping of the combination of Strohmenger, Whitman, and Sakamoto, to include the timestamp information of Marcu, for purposes of more clearly identifying time characteristics of those events or steps, as taught by Marcu (see para. [0371]).
	Regarding claim 24, while the claim is of different scope relative to claim 14, the claim recites limitations similar to the limitations recited by claim 14. Claim 24 is, therefore, also rejected under 35 USC 103, based on the combination of Strohmenger, Whitman, Sakamoto, and Marcu, for at least the same reasons as claim 14.

Response to Arguments
The applicant’s arguments, on pp. 11-13 of the Amendment, regarding the prior claim rejections under 35 USC 103, have been considered. The arguments are, however, moot. This is because the new grounds of rejection (see 35 USC 103 section above) does not rely on any 

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure. Such prior art includes the following:
U.S. Pat. No. 6,069,629 to Paterson et al. describes providing access to object parameters of a simulation model. (See abstract.)
CN Pat. App. Pub. No. CN 107066675 A to Sang et al. describes a component information extraction analysis method for interacting with the real-time simulation system. (See abstract.)
EP Pat. No. EP 3 318 944 B1 to Schmirler et al. describes industrial automation systems and visualization of industrial data. (See abstract.)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y HO whose telephone number is (571)270-7918. The examiner can normally be reached Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/THOMAS YIH HO/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624